DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II (figure 5 and claims 1-5) in the reply filed on 21 December 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inside of the heat insulating member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the applicant states “an end portion of the thermally conductive layer formed in a second half of the discharge pipe”. However, Claim 4, from which claim 5 depends, states “the thermally conductive layer is formed in a second half of the discharge pipe”. It is unclear if the second 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20170020092), in view of Zhu (CN 1654562).
Regarding claim 1, Kim teaches a storage vessel (figure 4) for an extremely low temperature material (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Kim to include a thermally conductive layer coated with a highly conductive material having high thermal conductivity on the outer surface of the discharge pipe, as disclosed by Zhu, because including the material allows for the discharge pipe to remain cool.
Regarding claim 2, Kim, in view of Zhu, teach all of the claim limitations of claim 1, as shown above. Furthermore, Kim teaches at the inside of the heat insulating member (figure 4, reference 30), a shield film (figure 4, reference 16) capable of preventing a heat from permeating into the inner container by absorbing a vaporized extremely low temperature material by transferring a portion of a heat permeated from the outside to the discharge pipe (paragraph 43 of the translation. Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Kim is capable of performing the recited function).
Regarding claim 3, Kim, in view of Zhu, teach all of the claim limitations of claim 1, as shown above. Furthermore, Kim teaches at an outer surface of the inner container (figure 4, reference 10), a heat blocking layer (figure 4, reference 16) coated to reflect a radiant heat permeated from the outside by increasing emissivity is formed (paragraph 43).

Regarding claim 5, Kim, in view of Zhu, teach all of the claim limitations of claim 1, as shown above. Furthermore, modified Kim teaches an end portion of the thermally conductive layer formed in a second half of the discharge pipe maintains a gap from the outer container (figure 4 of Kim: when covering the discharge pipe 15 with the thermally conductive layer of Zhu, a gap would exist between the discharge pipe/conductive layer 15 and outer container 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAVIER A PAGAN/               Examiner, Art Unit 3735